Title: Samuel Martin to James Madison, 12 January 1829
From: Martin, Samuel
To: Madison, James


                        
                            
                                D sir
                            
                            
                                
                                    Campbellstation Tennessee
                                
                                 12 Jany 1829
                            
                        
                        Your letters on the Constitutionality of a protecting duty on imports is received here pity they had not been
                            wrote years sooner I shall have them printed in pamphlet I have one matter to ask you to think of and if my opinion and
                            yours agrees do me the favour to answer it I have for some years past believed that the best means to diffuse information
                            amongst the people would be that the whole mail Establishment of the nation should be supported from the General fund
                            & that all letters newspapers & pamphlets not exceeding one sheet should pass free in the mail look at the
                            usefullness of Skinners American Farmer which is principally caused by his being Postmaster and <may> all communications
                            free this is the True & Just Cause of it and in the same proportions would all other well conducted papers be
                            benefitted by it the reduction ought to be by degrees say all newspapers the first year all pamphlets the next the 3d.
                            year all letters thatt now pays only six Cents to be free then 25 p. Cent reduction yearly untill the whole shall pass from
                            the 6th year the expences will be I think 2 millions but by that time if peace continues the Treasury can well support the
                            charge
                        
                            
                                Samuel Martin
                            
                        
                    